Exhibit 10.4

WIND RIVER SYSTEMS, INC.
STOCK OPTION GRANT NOTICE
(OUTSIDE OF THE 2005 EQUITY INCENTIVE PLAN)

WIND RIVER SYSTEMS, INC. (the “Company”) hereby grants to Optionee a
nonstatutory stock option to purchase the number of shares of the Company’s
common stock (the “Shares”) set forth below. This option is not intended to
qualify as an "incentive stock option" within the meaning of Section 422 of the
Internal Revenue Code of 1986, as amended (the “Code”). This option is not
subject to, and is granted outside of, the Company’s 2005 Equity Incentive Plan.
This option is subject to all of the terms and conditions as set forth herein
and in Attachments I and II, which are incorporated herein in their entirety.

 

OPTIONEE:    IAN R. HALIFAX DATE OF GRANT:    March 21, 2007 SHARES SUBJECT TO
OPTION:    425,000 EXERCISE PRICE PER SHARE:    $10.18 EXPIRATION DATE:    March
21, 2014

 

--------------------------------------------------------------------------------

VESTING SCHEDULE

25% of the shares subject to this option shall vest on February 26, 2008. 1/48th
of the shares shall vest monthly thereafter. In the event that Optionee dies
during his Continuous Service to the Company, then 100% of the shares subject to
this option shall vest on the date of death.

 

--------------------------------------------------------------------------------

PAYMENT: Payment of the option exercise price may be made in cash, check or any
other method provided in the Stock Option Agreement.

ADDITIONAL TERMS/ACKNOWLEDGEMENTS: The undersigned Optionee acknowledges receipt
of, and understands and agrees to, this Grant Notice and the Stock Option
Agreement. Optionee further acknowledges that as of the Date of Grant, this
Grant Notice and the Stock Option Agreement set forth the entire understanding
between Optionee and the Company regarding the acquisition of Shares pursuant to
the option and supersedes all prior oral and written agreements on that subject
with the exception of the following agreements only:

 

OTHER AGREEMENTS:   

Offer letter dated January 30, 2007 and Wind River Systems, Inc. Executive
Officers’ Change of Control Incentive and Severance Plan

 

 

WIND RIVER SYSTEMS, INC.      OPTIONEE By:   

/s/    Kenneth Klein

    

/s/    Ian R. Halifax

   KENNETH KLEIN      Title:    President and Chief Executive Officer      Date:
   March 21, 2007   Date:    March 22, 2007

 



--------------------------------------------------------------------------------

ATTACHMENT I

WIND RIVER SYSTEMS, INC.
STOCK OPTION AGREEMENT

Pursuant to the Grant Notice and this Stock Option Agreement, Wind River
Systems, Inc. (the “Company”) has granted you an option to purchase the number
of shares of the Company’s common stock (“Shares”) indicated in the Grant Notice
at the exercise price indicated in the Grant Notice.

This option is granted in connection with and in furtherance of the Company’s
compensatory benefit plan for the Company’s employees (including officers),
directors or consultants.

1. VESTING. Subject to the limitations contained herein, this option will vest
as provided in the Grant Notice, provided that vesting will cease upon the
termination of your Continuous Service. For purposes of this Option Agreement,
“Continuous Service” shall mean that your service with the Company or an
affiliate of the Company, whether as an employee, director or consultant, is not
interrupted or terminated. Furthermore, your Continuous Service shall not be
deemed to have terminated merely because of a change in the capacity in which
you render service to the Company or an affiliate as an employee, director or
consultant or a change in the entity for which you render such service, provided
that there is no interruption or termination of your Continuous Service. For
example, a change in status from an employee to a consultant would not
constitute an interruption of Continuous Service. Unless the Board of Directors
or its Compensation Committee provides otherwise or except as otherwise required
by applicable law, vesting of this stock option award shall cease commencing on
the first day of any unpaid leave of absence and shall recommence only upon
return to active service.

2. METHOD OF PAYMENT. Payment of the exercise price by cash or check is due in
full upon exercise of all or any part of this option, provided that you may
elect, to the extent permitted by applicable law, to make payment of the
exercise price under the following alternatives, (i) provided that at the time
of exercise the Company’s stock is publicly traded and quoted regularly in the
Wall Street Journal: payment by delivery of already-owned Shares, held for the
period required to avoid a charge to the Company’s reported earnings, and owned
free and clear of any liens, claims, encumbrances or security interests, which
Shares shall be valued at their fair market value on the date of exercise, or
(ii) payment pursuant to a program developed under Regulation T as promulgated
by the Federal Reserve Board which, prior to the issuance of Shares, results in
either the receipt of cash (or check) by the Company or the receipt of
irrevocable instructions to pay the aggregate exercise price to the Company from
the sales proceeds.

3. WHOLE SHARES. This option may be exercised only for whole Shares.

4. TERM. The term of this option commences on the Date of Grant and expires upon
the earliest of:

(a) the seventh (7th) anniversary of the Date of Grant;

(b) three (3) months after the termination of your Continuous Service for any
reason other than death or permanent and total disability;

 

I-1



--------------------------------------------------------------------------------

(c) twelve (12) months after the termination of your Continuous Service due to
your permanent and total disability (within the meaning of Section 22(e)(3) of
the Internal Revenue Code of 1986, as amended); or

(d) twelve (12) months after your death, if you die while an employee, director
or consultant of the Company

5. EXERCISE.

(a) You may exercise the vested portion of this option during its term by
delivering a notice of exercise (in a form designated by the Company) together
with the exercise price to the Secretary of the Company, or to such other person
as the Company may designate, during regular business hours, together with such
additional documents as the Company may then require.

(b) By exercising this option you agree that:

(i) As a condition to any exercise of this option, you are required to pay the
Company any tax withholding obligation of the Company arising by reason of the
exercise of this option.

(ii) Regardless of whether the offer and sale of Shares subject to this option
have been registered under the Securities Act of 1933, as amended (the “1933
Act”) or have been registered or qualified under the securities laws of any
state, the Company may impose restrictions upon the sale, pledge or other
transfer of such Shares (including the placement of appropriate legends on stock
certificates) if in the judgment of the Company and its counsel such
restrictions are necessary or desirable in order to achieve compliance with the
provisions of the 1933 Act, the securities laws of any state or any other law.

6. TRANSFERABILITY. This option is not transferable, except by will or by the
laws of descent and distribution, and is exercisable during your lifetime only
by you.

7. TAX CONSULATION. You understand and hereby acknowledge that you may suffer
adverse tax consequences as a result of your purchase or disposition of
Exercised Shares. You herebv represent that you have consulted or will consult
with any tax consultants you deem advisable in connection with the purchase or
disposition of the Exercised Shares and that you are not relying on the Company
for any tax advice.

8. CAPITALIZATION ADJUSTMENTS. If any change is made in the Shares subject to
this option without the receipt of consideration by the Company (through merger,
consolidation, reorganization, recapitalization, reincorporation, stock
dividend, dividend in property other than cash, stock split, liquidating
dividend, combination of shares, exchange of shares, change in corporate
structure or other transaction not involving the receipt of consideration by the
Company), the option will be appropriately adjusted in the class(es) and number
of shares and price per share of stock subject to such option. Such adjustments
shall be made by the Board of Directors of the Company or its Compensation
Committee, determination of which shall be final, binding and conclusive. (The
conversion of any convertible securities of the Company shall not be treated as
a transaction "without receipt of consideration" by the Company.)

9. CHANGE OF CONTROL. Your option is subject to accelerated vesting in
accordance with the provisions of the Wind River Systems, Inc. Executive
Officers’ Change of Control Incentive and Severance Plan, as such Plan may apply
to you, and the terms of your offer letter dated January 30, 2007.

 

I-2



--------------------------------------------------------------------------------

10. PURCHASE FOR INVESTMENT; RIGHTS OF HOLDER ON SUBSEQUENT REGISTRATION. Unless
the Shares to be issued upon exercise of your option have been effectively
registered under the 1933 Act, the Company shall be under no obligation to issue
any Shares covered by the option unless the person who exercises such option,
whether such exercise is in whole or in part, shall give a written
representation and undertaking to the Company which is satisfactory in form and
scope to counsel for the Company and upon which, in the opinion of such counsel,
the Company may reasonably rely, that he or she is acquiring the Shares issued
to him or her pursuant to such exercise of the option for his or her own account
as an investment and not with a view to, or for sale in connection with, the
distribution of any such Shares, and that he or she will make no transfer of the
same except in compliance with any rules and regulations in force at the time of
such transfer under the 1933 Act, or any other applicable law, and that if
Shares are issued without such registration a legend to this effect may be
endorsed on the securities so issued. In the event that the Company shall,
nevertheless, deem it necessary or desirable to register under the 1933 Act or
other applicable statutes any Shares with respect to which an option shall have
been exercised, or to qualify any such Shares for exemption from the 1933 Act or
other applicable statutes, then the Company shall take such action at its own
expense and may require from each participant such information in writing for
use in any registration statement, prospectus, preliminary prospectus or
offering circular as is reasonably necessary for such purpose and may require
reasonable indemnity to the Company and its officers and directors from such
holder against all losses, claims, damages and liabilities arising from such use
of the information so furnished and caused by any untrue statement of any
material fact required to be stated therein or necessary to make the statement
therein not misleading in light of the circumstances under which they were made.

11. RULE 16B-3. This option has been granted in compliance with Rule 16b-3 and
will be deemed to contain such additional conditions or restrictions as may be
required thereunder to qualify for the maximum exemption from Section 16 of the
Exchange Act.

12. OPTION NOT AN EMPLOYMENT CONTRACT. This option is not an employment
contract, and nothing in this option shall be deemed to create in any way
whatsoever any obligation on your part to continue in the employ of the Company,
or of the Company to continue your employment with the Company. The Company may
terminate your employment at any time, for any reason or no reason, with or
without cause.

13. NOTICES. Any notices provided for in this option shall be given in writing
and shall be deemed effectively given upon receipt or, in the case of notices
delivered by the Company to you, five (5) days after deposit in the United
States mail, postage prepaid, addressed to you at the last address you provided
to the Company.

14. CHOICE OF LAW. This option shall be governed by, and construed in accordance
with the laws of the State of California, as such laws are applied to contracts
entered into and performed in such State.

15. ENTIRE AGREEMENT; GOVERNING LAW. This Agreement, along with the offer letter
between you and the Company dated January 30, 2007 and the terms of the Wind
River Systems, Inc. Executive Officers’ Change of Control Incentive and
Severance Plan, constitutes the entire agreement of the parties with respect to
the subject matter hereof and supersedes in their entirety all prior
undertakings and agreements of the Company and you with respect to the subject
matter hereof, and may not be modified adversely to your interest except by
means of a writing signed by the Company and you. This Agreement is governed by
the internal substantive laws, but not the choice of law rules, of the State of
California.

16. GOVERNING AUTHORITY. This option is subject to all interpretations,
amendments, rules and regulations which may from time to time be promulgated and
adopted by

 

I-3



--------------------------------------------------------------------------------

the Company. This authority shall be exercised by the Board, or by a committee
of one or more members of the Board in the event that the Board delegates its
authority to a committee. The Board, in the exercise of this authority, may
correct any defect, omission or inconsistency in this option in a manner and to
the extent the Board shall deem necessary or desirable to make this option fully
effective. References to the Board also include any committee appointed by the
Board to administer and interpret this option. Any interpretations, amendments,
rules and regulations promulgated by the Board shall be final and binding upon
the Company and its successors in interest as well as you and your heirs,
assigns, and other successors in interest.

 

Date: March 21, 2007 Very truly yours, WIND RIVER SYSTEMS, INC. By:   

/s/ Kenneth Klein

  

Kenneth Klein

Chairman of the Board, President and Chief Executive Officer

Duly authorized on behalf of the Board of Directors

 

I-4



--------------------------------------------------------------------------------

ATTACHMENT II

NOTICE OF EXERCISE

 

Wind River Systems, Inc.

500 Wind River Way

Alameda, CA 94501

   Date of Exercise: ______________

Ladies and Gentlemen:

This constitutes notice under my nonstatutory stock option agreement that I
elect to purchase the number of shares for the price set forth below.

 

Stock option dated:    March 21, 2007 Number of shares as to which option is
exercised:         Certificate to be issued in name of:         Total exercise
price:    $      Cash payment (or check) delivered herewith:    $      Value of
____________ shares of Wind River Systems, Inc. common stock delivered
herewith(1):    $     

--------------------------------------------------------------------------------

(1)

Shares must meet the public trading requirements set forth in the option. Shares
must be valued in accordance with the terms of the option being exercised, must
have been owned for the minimum period required in the option, and must be owned
free and clear of any liens, claims, encumbrances or security interests.
Certificates must be endorsed or accompanied by an executed assignment separate
from certificate.

By this exercise, I agree to provide such additional documents as you may
reasonably require. I understand that my right to receive the shares otherwise
issuable to me upon the exercise of the option is contingent upon my
satisfaction of these requirements.

I hereby make the following statements with respect to the shares of common
stock (the "Shares"), which are being acquired by me for my own account upon
this exercise of the option as set forth above:

I acknowledge and agree that as a condition to this exercise of the option, I am
required to pay the Company any tax withholding obligation of the Company
arising by reason of the exercise of the option.

I further acknowledge and agree that regardless of whether the offer and sale of
Shares subject to the option have been registered under the Securities Act of
1933, as amended (the "1933 Act") or have been registered or qualified under the
securities laws of any state, the Company may impose restrictions



--------------------------------------------------------------------------------

upon the sale, pledge or other transfer of the Shares (including the placement
of appropriate legends on stock certificates) if in the judgment of the Company
and its counsel such restrictions are necessary or desirable in order to achieve
compliance with the provisions of the 1933 Act, the securities laws of any state
or any other law.

I further acknowledge and agree that the Option Agreement is incorporated herein
by reference and that this Exercise Notice, the Option Agreement and my offer
letter dated January 30, 2007, constitute the entire agreement of the parties
with respect to the subject matter hereof and supersede in their entirety all
prior undertakings and agreements of the Company and me with respect to the
subject matter hereof, and may not be modified adversely to my interest except
by means of a writing signed by the Company and me. This Exercise Notice is
governed by the internal substantive laws, but not the choice of law rules, of
California.

 

Very truly yours,

--------------------------------------------------------------------------------

IAN R. HALIFAX

 

II-2